DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending in this application.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on January 26, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is sufficiently related that a thorough search for the subject matter of Group I will necessarily encompass a search for the subject matter of the remaining groups and that a search and examination of the entire application can be made without serious burden.  This is not found persuasive because the compounds of Claims 1-7 are intermediates and the protected biological molecule of claims 8-12 and 15-17 and claims 13 and 14 which are to the use of the compounds of formula (I) and (II) in the polymerization of nucleic acid are final products.  A search of the bicyclic substituted compounds of formula (I) in claims 1-7 is not inclusive of the final products and thus a separate search of each final product is independent of the other.  The compounds of formula (I) and (II) differ significantly in chemical structure from the final products such as compounds of formula (III), which are substituted monocyclic phenyl, pyridyl, pyrimidyl, pyridazinyl or triazinyl and thus are separately classified and a search for one would not yield the other.
Note MPEP 2173.05(h) “where a Markush expression is applied only to a portion of a chemical compound, the propriety of the grouping is determined by a consideration of the compound as a whole, and does not depend on there being a community of properties in the members of the Markush expression.  Therefore, what should be considered for patentable distinctness is the compound as a whole.  Would a whole compound where the compound is a compound of formula III be patentably distinct from a whole compound where the compound is 
Thus, separate searches in the literature would be required. However, should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 26, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The compounds of formula (I) and (II) in claims 1-6 includes the variable Y which is defined as a nucleophilic group and there is no definition in the specification for the myriad of possible nucleophilic groups in the compounds as claimed herein.  The nucleophilic group is opened ended and reads on all such compounds of which are neither supported nor contemplated.  A nucleophilic group is defined as having or involving an affinity for positive charge.  Nucleophilic groups are molecules, atoms, and ions that behave as electron donors. The following nucleophilic groups F-, Cl-, Br-, I-, organolithium reagents, acetylides, enols, water, hydroxide anion, alcohols, alkoxide anions, hydrogen peroxide, carboxylate ions, hydrogen sulfide, thiols (RSH), thiolate anions (RS-), anions of thiolcarboxylic acids (RC(O)-S-), anions of dithiocarbonates (RO-C(S)-S-), dihthiocarbamates (R2N-C(S)-S-), ammonia, azide, amines, nitrites, hydroxylamine, hydrazine, carbazide, phenylhydrazine, semicarbazide, amide, Ph3Sn-, Co(I) form of B12 and CpFe(CO)2- which are also neither supported nor contemplated.
There are thousands and thousands of anions that fall within the compounds as defined by the applicants’ specification, i.e. “nucleophilic group”.  However, the only moieties the specification defines in nucleophilic group is an amine group of a lysine, the amine-terminus of a polypeptide chain, the alcohol of a serine, or the thiol group of a cysteine present in a protein or an enzyme.  The specification fails to set forth that which the applicants regard as their invention.
Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for tert-butoxycarbonyl (BOC), substituted or unsubstituted phenoxyacetyl, trityl, methoxytrityl, dimethoxytrityl and citraconyl, does not reasonably provide enablement for thermolabile and/or acid-labile protecting groups.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The compounds of formula (I) and (II) in claims 1-6 includes the variable R2 which is defined as a thermolabile and/or acid-labile protecting group and there is no definition in the specification for the myriad of possible thermolabile and/or acid-labile protecting groups in the compounds as claimed herein.  The thermolabile and/or acid-labile protecting group is opened ended and reads on all such compounds of which are neither supported nor contemplated.  A thermolabile protecting group is a protecting group that is stable at room temperature and can be removed by simply raising the temperature and the acid-labile protecting group is a protecting group that is stable in neutral and basic conditions and can be removed in acid conditions.  Thermolabile protecting groups are defined by classes of compounds such as amides, ethers, esters, acetals, carbonates, thioethers, thioesters, thioacetals and thiocarbonates, and acid-labile protecting groups are esters and anhydrides which are neither supported nor contemplated.
There are thousands and thousands of amides, ethers, esters, anhydrides, acetals, carbonates, thioethers, thioesters, thioacetals and thiocarbonates that fall within the compounds as defined by the applicants’ specification, i.e. “thermolabile and/or acid-labile protecting group”.  However, the only moieties the specification defines in thermolabile and/or acid-labile protecting group is an monomethoxytrityl, dimethoxytrityl, phenoxyacetate, citraconyl, tert-butoxycarbonyl, benzyloxycarbonyl, trityl, benzyloxymethyl and t-butyoxymethyl.  The specification fails to set forth that which the applicants regard as their invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reason(s) apply:
Claim 7 is vague and indefinite in that it does not end with a period indicating the end of the claim.  
608.01(m)	  Form of Claims [R - 3]
The claim or claims must commence on a separate sheet and should appear after the detailed description of the invention.<  While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim", "The invention claimed is" (or the equivalent).  If, at the time of allowance, the quoted terminology is not present, it is inserted by the clerk.  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations.  See Fressola v. Manbeck, >36 USPQ2d 1211< (D.D.C. 1995). ** >Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norcini et al., European Journal of Medicinal Chemistry.  Norcini teaches the compound of formula (I) where Z1, Z2 and Z3 are each C; X is -CH2CH2-; Y is NH; R1 is H; R2 is C(=O)CF3; and R3 is OCH3 as set forth in example 35.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka et al., Journal of Organic Chemistry.  Nagasaka teaches the compound of formula (I) and (II) where Z1, Z2 and Z3 are each C; X is bond; Y is O; R1 is H; R2 is C(=O)CH3; and R3 is H as set forth in example 12c. 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tedesco et al., Journal of Medicinal Chemistry.  Tedesco teaches the compound of formula (I) and (II) where Z1, Z2 and Z3 are each C; X is bond; Y is O; R1 is H or CH2CH2CH(CH3)2; R2 is Si(CH3)2(C(CH3)3); and R3 is H as set forth in 2nd paragraph in the process of preparing example 86.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624